           Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 1 of 88




                       UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA



KETURAH WINTERS and ERIC WINTERS,
husband and wife,                          Civil Action No.
6018 Cobbs Creek Parkway
Philadelphia, PA 19143

                    Plaintiffs,

      v.

AKZO NOBEL SURFACE CHEMISTRY,
LLC a/k/a AKZO NOBEL, INC., a/k/a AKZO
NOBEL COATINGS, INC.
150 Columbia Avenue
Reading, PA 19601,

              and

BTX GLOBAL LOGISTICS
561 Main St. #2
Bethlehem, PA 18018,

              and

BILL TAMPANO
c/o BTX GLOBAL LOGISTICS
145 Hook Creek Blvd.
Building C-3
Valley Stream, NY 11581,

              and

WORLDWIDE FLIGHT SERVICES
Philadelphia International Airport
Cargo City Building C6 2nd Floor
Philadelphia, PA 19153,

              and

ROSE ANNE MCGOVERN-RIMBAUT
14016 Rebecca Drive
Philadelphia, PA 19116,
         Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 2 of 88




              and

ABC CORPORATIONS 1-10,

              and

JOHN DOES 1-10

                      Defendants.



                                    NOTICE OF REMOVAL


              PLEASE TAKE NOTICE THAT, pursuant to 28 U.S.C. §§ 1332(a), 1441(b) and

1446, defendant Worldwide Flight Services (“WFS”) removes this civil action from the Court of

Common Pleas of Philadelphia County because plaintiffs and the properly joined defendants are

diverse and the amount in controversy exceeds the jurisdictional minimum. As a short and plain

statement of the grounds for removal, WFS states the following:

                                    PLAINTIFFS’ CLAIMS


              1.      Plaintiff Keturah Winters originally commenced an action relating to the

incident at issue in this lawsuit in the Court of Common Pleas of Philadelphia County on

September 21, 2018, by filing a Complaint (the “Original Complaint”).


              2.      The Original Complaint stated claims against WFS and defendant Akzo

Nobel Surface Chemistry, LLC (“Akzo”) only.


              3.      On November 9, 2018, WFS, invoking this Court’s diversity jurisdiction,

removed the Original Complaint to this Court.




                                                2
             Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 3 of 88




                4.    The Court assigned the case to the Honorable Jeffrey L. Schmehl under

docket number 18-cv-4855.


                5.    On November 20, 2018, plaintiff voluntarily dismissed the original

lawsuit. See Document No. 5 on Docket 18-cv-4855.


                6.    On October 15, 2019, plaintiff and her husband filed a new Complaint

relating to the same incident at issue in her Original Complaint in the Court of Common Pleas of

Philadelphia County (the “Current Complaint”). A copy of the Current Complaint is attached as

Exhibit 1.


                7.    Like the Original Complaint, the Current Complaint states claims against

WFS and Akzo, but also adds three new parties: BTX Global Logistics (“BTX”); Bill Tampano,

an employee of BTX; and Rose Anne McGovern-Rimbaut, an employee of WFS.


                8.    Plaintiffs allege that, on March 24, 2018, while plaintiff Keturah Winters

was “working in the course and scope of her employment at the Philadelphia International

Airport” an aircraft “directly adjacent” to the location where she was working “was being loaded

with fiber drum containers” containing a powder known as Alcosphere Lavender Meadows

(“Lavender Meadows”). See Current Complaint ¶ 20.


                9.    Plaintiffs allege that defendant Akzo manufactured the Lavender

Meadows and placed it in the drums. See id. ¶ 29.


                10.   Plaintiffs allege that defendant BTX shipped the Lavender Meadows. See

id. ¶ 34.




                                               3
          Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 4 of 88




                11.       Plaintiffs allege that defendant Bill Tampano, in the course of his

employment with BTX, approved the shipment of the Lavender Meadows. See id. ¶ 40.


                12.       Plaintiffs allege that WFS prepared the drums for loading into the aircraft.

See id. ¶ 47.


                13.       Plaintiffs allege that defendant Rose Anne McGovern-Rimbaut, in the

course of her employment with WFS, failed to properly train or supervise the WFS employees

who prepared the drums for loading. See id. ¶ 54.


                14.       Plaintiffs allege that one of the drums was punctured as it was loaded into

the aircraft, causing Lavender Meadows to spill in the area where Keturah Winters was working.

See id. ¶¶ 24-25.


                15.       Plaintiffs allege that Keturah Winters suffered injuries as a result of

exposure to the Lavender Meadows. See id. ¶ 26.


                16.       Plaintiff Keturah Winters brings claims for negligence and strict liability

against all defendants.


                17.       Plaintiff Eric Winters brings a claim for loss of consortium against all

defendants.




                                                    4
           Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 5 of 88




                                   DIVERSITY JURISDICTION


                18.     This Court has diversity jurisdiction over this action under 28 U.S.C. §

1332(a), which provides, in relevant part: “The district courts shall have original jurisdiction of

all civil actions where the matter in controversy exceeds the sum or value of $75,000, exclusive

of interest and costs, and is between . . . (1) citizens of different states.”


                                             CITIZENSHIP


                                               Plaintiffs


                19.     Plaintiffs are citizens of Pennsylvania. See Current Complaint ¶ 1.


                                            Defendant WFS


                20.     WFS is a corporation incorporated in Delaware with principal place of

business in New York.


                21.     A corporation is a citizen of every state by which it has been incorporated

and the state where it has its principal place of business. 28 U.S.C. § 1332(c)(1).


                22.     Therefore, WFS is a citizen of Delaware and New York.


                                            Defendant Akzo


                23.     Akzo is a limited liability company.


                24.     For purposes of diversity jurisdiction, a limited liability company is a

citizen of any state of which a member of the company is a citizen.




                                                    5
          Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 6 of 88




               25.    Counsel for Akzo has informed undersigned counsel that:


                      a.         The sole member of Akzo is Nouryon Chemicals LLC.


                      b.         The sole member of Nouryon Chemicals LLC is Nouryon USA

                                 LLC.


                      c.         Nouryon USA LLC has nine members – (1) Nouryon US Holding

                                 1 Inc.; (2) Nouryon US Holding 2 Inc.; (3) Nouryon US Holding 3

                                 Inc.; (4) Nouryon US Holding 4 Inc.; (5) Nouryon US Holding 5

                                 Inc.; (6) Nouryon US Holding 6 Inc.; (7) Nouryon US Holding 7

                                 Inc.; (8) Nouryon US Holding 8 Inc.; and (9) Nouryon US Holding

                                 9 Inc. – all of which are organized under the laws of Delaware and

                                 maintain their principal place of business in Chicago, Illinois.


               26.    Pursuant to 28 U.S.C. § 1332(c)(1), then, Akzo is a citizen of Delaware

and Illinois. See Zambelli Fireworks Mfg. Co. v. Wood, 592 F.3d 412, 420 (3d Cir. 2010)

(“[T]he citizenship of an LLC is determined by the citizenship of its members … [and] where an

LLC has, as one of its members, another LLC, ‘the citizenship of unincorporated associations

must be traced through however many layers of partners or members there may be’ to determine

the citizenship of the LLC.”).


                                           Defendant BTX


               27.    Counsel for BTX has informed undersigned counsel that BTX is a trade

name by which Bacarella Transportation Services, Inc. (“Bacarella”) does business.




                                                   6
          Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 7 of 88




                28.    Bacarella is a corporation incorporated in Connecticut with principal place

of business in Connecticut.


                29.    Therefore, Bacarella is a citizen of Connecticut.


                                       Defendant Tampano


                30.    Defendant Bill Tampano, an individual, is, on information and belief, a

citizen of New York. See Current Complaint ¶ 7.


                              Defendant Rimbaut / Fraudulent Joinder


                31.    Defendant Rose Anne McGovern-Rimbaut, an individual, is a citizen of

Pennsylvania.


                32.    Under the doctrine of fraudulent joinder, however, this Court must

disregard Ms. Rimbaut’s citizenship for purposes of determining diversity.


                33.    Under the fraudulent joinder doctrine “an action can be removed despite

the existence of . . . non-diverse defendants if those parties were ‘fraudulently’ named as

defendants with the sole purpose of defeating federal jurisdiction.” Moore v. Johnson &

Johnson, 907 F.Supp.2d 646, 662 (E.D. Pa. 2012).


                34.    “A finding of fraudulent joinder permits the district court to disregard the

citizenship of such non-diverse . . . defendants, assume jurisdiction over the action, dismiss any

such fraudulently joined defendants, and retain jurisdiction over the case.” Id.




                                                 7
          Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 8 of 88




                35.     “‘[J]oinder is fraudulent if ‘there is no reasonable basis in fact or colorable

ground supporting the claim against the joined defendant, or no real intention in good faith to

prosecute the action against the defendant or seek a joint judgment.’’” Id.


                36.     Plaintiffs do not have a colorable claim against Ms. Rimbaut for two

independent reasons: (i) under Pennsylvania law an employee is not liable for the torts of her

employer and plaintiffs have not alleged facts adequate to invoke the “participation theory,” an

exception to that general rule; and (ii) Ms. Rimbaut did not work for and had no involvement

with the WFS operation that handled the shipment at issue (American Airlines Cargo).


                 Employees are not liable for the alleged torts of their employers.


                37.     As a general rule, an employee of a corporation, such as Ms. Rimbaut,

cannot be held liable for torts allegedly committed by the corporation. Sherfey v. Johnson &

Johnson, No. 12-4162, 2014 U.S. Dist. LEXIS 10690, at *19 (E.D. Pa. Jan. 29, 2014) (“[A]n

officer or agent of a corporation who takes no part in the commission of a tort committed by the

corporation is not individually liable to third parties for such a tort . . . .”) (applying Pennsylvania

law).


                38.     However, “Pennsylvania law recognizes that managers of a corporation

may be held liable for torts committed by the corporation under the participation theory[, which]

holds that a corporate officer may be held personally liable for his or her participation in tortious

activity by the corporation, but only where the officer ‘specifically direct[s] the particular act to

be done or participate[s], or cooperate[s] therein.’” Moore, 907 F. Supp. 2d at 663 (internal

citations omitted).




                                                   8
          Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 9 of 88




                 39.   The participation theory “makes actionable an executive’s misfeasance,

but not nonfeasance.” Id.


                 40.   Misfeasance “involves the improper performance of an act; whereas,

nonfeasance refers to the simple failure to act.” Sherfey, 2014 U.S. Dist. LEXIS 10690, at *36;

see also Aldorasi v. Crossroads Hosp. & Mgmt. Co., LLC, 344 F. Supp. 3d 814, 824 (E.D. Pa.

2018) (finding fraudulent joinder where allegations constituted nonfeasance because “the

Complaint faults [individual supervisors] only for what they failed to do.”).


                 41.   In determining whether there is a reasonable basis in fact or colorable

ground supporting the claims against the alleged fraudulently joined defendant, Courts will

disregard “bald or conclusory allegations” in the Complaint. See Moore, 907 F. Supp. 2d at 668

(“[B]ald or conclusory allegations that a defendant ‘knew’ of a product defect or ‘failed to use

reasonable care’ in the distribution or sale of a product do not establish colorable claims of

negligence.”).


                 42.   The Court should disregard plaintiffs’ bald and conclusory allegations that

Ms. Rimbaut “fail[ed] to properly” perform a number of her supposed job responsibilities.


                 43.   Regardless, plaintiffs’ contention that Ms. Rimbaut “fail[ed] to properly”

take a number of actions alleges only nonfeasance, not misfeasance. Those allegations are not

adequate under Pennsylvania law to hold Ms. Rimbaut personally liable for the alleged torts of

her employer.


                 44.   Because plaintiffs have pled no colorable claim against Ms. Rimbaut

under the participation theory or otherwise, plaintiffs have “fraudulently joined” Ms. Rimbaut in



                                                 9
            Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 10 of 88




this action and the Court must disregard her citizenship for purposes of its diversity jurisdiction

analysis.


  Ms. Rimbaut had no involvement with the WFS operation that handled the shipment at issue.


                45.     When evaluating whether the fraudulent joinder doctrine applies to a given

case, the Court may consider limited facts outside the pleadings. See Smoot v. Chicago, Rock

Island & Pac. R.R. Co., 378 F.2d 879, 881-82 (10th Cir. 1967) (considering affidavit from non-

diverse employee of defendant railroad in which he explained that, contrary to implications in

the complaint, he was not employed by the railroad at the time of the accident at issue and in fact

has been terminated fifteen months before the accident); Aldorasi, 344 F. Supp. 3d at 821 (“The

court may also take a limited look beyond the pleadings to consider ‘reliable evidence’ proffered

by the defendant to support the removal.”).


                46.     Ms. Rimbaut was not connected in any way with the WFS operation that

handled the shipment at issue. See Declaration of Rose Anne Rimbaut, attached as Exhibit 2.


                47.     Specifically, at the time of the incident at issue, WFS had multiple,

separate cargo operations at the Philadelphia International Airport supporting five different

airlines – British Airways, Qatar Airways, Delta Airlines, Alaska Airlines and American

Airlines. See id. at ¶ 6.


                48.     British Airways Cargo and American Airlines Cargo operated out of

different physical facilities using different WFS employees who were trained on and followed

different cargo handling rules and regulations. See id. at ¶¶ 7-11.




                                                 10
         Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 11 of 88




               49.     Ms. Rimbaut worked for WFS’s British Airways Cargo operation. She

had no involvement in the American Airlines Cargo operation. See id. at ¶¶ 12-16.


               50.     The shipment at issue in this case was an American Airlines Cargo

shipment. See id. at ¶ 20.1


               51.     Therefore, Ms. Rimbaut would have had nothing to do with the shipment

at issue and would not have trained, supervised or instructed the WFS employees who did handle

the shipment. See id. at ¶ 21.


               52.     Because Ms. Rimbaut did not work for and had no involvement with the

WFS operation that handled the shipment at issue in this case (American Airlines Cargo),

plaintiffs have no colorable claim against Ms. Rimbaut.


               53.     Therefore, for this additional reason, the Court must disregard Ms.

Rimbaut’s citizenship for purposes of its diversity jurisdiction analysis pursuant to the fraudulent

joinder doctrine.




1
       In support of this fact, Ms. Rimbaut cites to an incident report published by the Pipeline
       and Hazardous Materials Safety Administration. The Court may take judicial notice of
       the facts contained in this publicly-available government document.



                                                11
         Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 12 of 88




                                         Diversity Analysis


               54.     Plaintiffs are citizens of Pennsylvania.


               55.     None of the properly joined defendants – WFS, Akzo, BTX and Mr.

Tampano – are citizens of Pennsylvania.


               56.     The Court must disregard the citizenship of Ms. Rimbaut under the

fraudulent joinder doctrine.


               57.     Therefore, this civil action is between citizens of different states.


               58.     Plaintiffs and all properly joined defendants are diverse.


                                    AMOUNT IN CONTROVERSY


               59.     A notice of removal “may assert the amount in controversy if the initial

pleading seeks . . . a money judgment, but the State practice . . . permits recovery of damages in

excess of the amount demanded; and . . . the district court finds, by the preponderance of the

evidence, that the amount in controversy exceeds the amount specified in section 1332(a).” 28

U.S.C. § 1446(c)(2)(A) and (B).


               60.     Here, plaintiff demands judgment “in excess of Fifty Thousand Dollars.”

Complaint, Wherefore clauses.


               61.     Plaintiff alleges that, as a result of the incident at issue in this lawsuit, she

has sustained “serious and permanent disabling injuries.” Current Complaint ¶ 90.




                                                  12
            Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 13 of 88




                62.      Given the above allegations, the amount in controversy in this matter, on

information and belief, exceeds $75,000. See Werwinski v. Ford Motor Co., 286 F.3d 661, 666

(3d Cir. 2002) (holding that the amount in controversy must be measured “by a reasonable

reading of the value of the rights being litigated”) (quoting Angus v. Shiley, Inc., 989 F.2d 142,

146 (3d Cir. 1993)).


                                   VENUE AND TIMELINESS


                63.      The United States District Court for the Eastern District of Pennsylvania is

the proper venue for removal of this action because it is the district in which the state court

action is pending. See 28 U.S.C. § 1446(a).


                64.      Pursuant to 28 U.S.C. § 1446(b), a defendant may remove an action within

thirty days after receipt of a copy of the complaint through service or otherwise.


                65.      Plaintiffs served the Current Complaint on WFS on October 18, 2019. See

Proof of Service, attached as Exhibit 3.


                66.      WFS filed the instant Notice of Removal within thirty days after October

18, 2019.


                                             CONSENT


                67.      Akzo consents to the removal of this action. See Consent to Removal,

attached as Exhibit 4.


                68.      BTX and Mr. Tampano consent to the removal of this action. See Consent

to Removal, attached as Exhibit 5.



                                                  13
         Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 14 of 88




               69.    The removal statute does not require Ms. Rimbaut to consent to removal

because she is not properly joined. See 28 U.S.C. ¶ 1446(b)(2)(A) (“When a civil action is

removed solely under section 1441(a), all defendants who have been properly joined and served

must join in or consent to the removal of the action.”); Balazik v. County of Dauphin, 44 F.3d

209, 213 n.4 (3d Cir. 1995) (“The unanimity rule may be disregarded where . . . a defendant has

been fraudulently joined.”). Nevertheless, Ms. Rimbaut consents to the removal of this action.

See Consent to Removal, attached as Exhibit 6.



                                              Respectfully Submitted,

                                              /s/ Stephen J. Shapiro
                                              Stephen J. Shapiro (Pa. I.D. 83961)
                                              David R. Struwe (Pa. I.D. 311654)
                                              SCHNADER HARRISON SEGAL & LEWIS LLP
                                              1600 Market Street, Suite 3600
                                              Philadelphia, PA 19103-7286
                                              Telephone (215) 751-2000
                                              Facsimile (215) 751-2205

                                              Attorneys for Defendants Worldwide Flight
                                              Services and Ruth Anne McGovern-Rimbaut
Dated: November 15, 2019




                                                 14
Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 15 of 88




                   EXHIBIT 1
Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 16 of 88




                                                 Filed and Attested by the
                                                Office of Judicial Records
                                                    15 OCT 2019 03:40 pm
                                                        A. SILIGRINI




                                                                 Case ID: 191001324
Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 17 of 88




                                                                 Case ID: 191001324
Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 18 of 88




                                                                 Case ID: 191001324
Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 19 of 88




                                                                 Case ID: 191001324
Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 20 of 88




                                                                 Case ID: 191001324
Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 21 of 88




                                                                 Case ID: 191001324
Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 22 of 88




                                                                 Case ID: 191001324
Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 23 of 88




                                                                 Case ID: 191001324
Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 24 of 88




                                                                 Case ID: 191001324
Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 25 of 88




                                                                 Case ID: 191001324
Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 26 of 88




                                                                 Case ID: 191001324
Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 27 of 88




                                                                 Case ID: 191001324
Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 28 of 88




                                                                 Case ID: 191001324
Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 29 of 88




                                                                 Case ID: 191001324
Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 30 of 88




                                                                 Case ID: 191001324
Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 31 of 88




                                                                 Case ID: 191001324
Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 32 of 88




                                                                 Case ID: 191001324
Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 33 of 88




                                                                 Case ID: 191001324
Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 34 of 88




                                                                 Case ID: 191001324
Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 35 of 88




                                                                 Case ID: 191001324
Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 36 of 88




                                                                 Case ID: 191001324
Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 37 of 88




                                                                 Case ID: 191001324
Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 38 of 88




                                                                 Case ID: 191001324
Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 39 of 88




                                                                 Case ID: 191001324
Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 40 of 88




                                                                 Case ID: 191001324
Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 41 of 88




                                                                 Case ID: 191001324
Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 42 of 88




                                                                 Case ID: 191001324
Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 43 of 88




                                                                 Case ID: 191001324
Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 44 of 88




                                                                 Case ID: 191001324
Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 45 of 88




                                                                 Case ID: 191001324
Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 46 of 88




                                                                 Case ID: 191001324
Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 47 of 88




                                                                 Case ID: 191001324
Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 48 of 88




                                                                 Case ID: 191001324
Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 49 of 88




                                                                 Case ID: 191001324
Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 50 of 88




                                                                 Case ID: 191001324
Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 51 of 88




                                                                 Case ID: 191001324
Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 52 of 88




                                                                 Case ID: 191001324
Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 53 of 88




                                                                 Case ID: 191001324
Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 54 of 88




                                                                 Case ID: 191001324
Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 55 of 88




                                                                 Case ID: 191001324
Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 56 of 88




                                                                 Case ID: 191001324
Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 57 of 88




                                                                 Case ID: 191001324
Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 58 of 88




                                                                 Case ID: 191001324
Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 59 of 88




                                                                 Case ID: 191001324
Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 60 of 88




                                                                 Case ID: 191001324
Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 61 of 88




                                                                 Case ID: 191001324
Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 62 of 88




                                                                 Case ID: 191001324
Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 63 of 88




                                                                 Case ID: 191001324
Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 64 of 88




                                                                 Case ID: 191001324
Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 65 of 88




                                                                 Case ID: 191001324
Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 66 of 88




                                                                 Case ID: 191001324
Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 67 of 88




                                                                 Case ID: 191001324
Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 68 of 88




                                                                 Case ID: 191001324
Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 69 of 88




                                                                 Case ID: 191001324
Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 70 of 88




                                                                 Case ID: 191001324
Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 71 of 88




                   EXHIBIT 2
Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 72 of 88
         Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 73 of 88




               6.     At the time of the incident described in the Complaint (March 24, 2018),

WFS had five airline cargo clients at PHL – American Airlines, British Airways, Qatar Airways,

Delta Airlines and Alaska Airlines.


               7.     WFS conducted independent operations, using two separate facilities at

PHL.


               8.     For WFS’s British Airways Cargo and Qatar Airways Cargo operations,

WFS employees would build pallets in WFS’s warehouse Building C7 at PHL.


               9.     For WFS’s American Airlines Cargo operation, a different group of WFS

employees would build pallets in the American Airlines’ cargo facility in Building C6 at PHL.


               10.    The WFS employees who worked for the British Airways Cargo operation

were trained to build pallets according to British Airways’ rules and regulations, while the

employees who worked on the Qatar Airways Cargo operation were trained to build pallets

according to Qatar Airlines’ rules and regulations.


               11.    The separate group of WFS employees who worked for the American

Airlines Cargo operation were trained to build pallets according to American Airlines’ rules and

regulations.


               12.    Starting a number of years before March 2018 and continuing through the

present, I held the position at WFS of Key Account Manager for British Airways Cargo.




                                                 2
         Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 74 of 88




               13.    In my position as Key Account Manager for British Airways Cargo, I was

responsible for ensuring that the WFS employees working for the British Airways Cargo

operation were trained to build pallets in accordance with British Airways’ rules and regulations.


               14.    I did not in March 2018 and never have worked for WFS’s American

Airlines Cargo operation.


               15.    I have never trained WFS employees to work for the American Airlines

Cargo operation.


               16.    I am not familiar with American Airlines Cargo’s rules and regulations.


               17.    I searched the files of WFS’s British Airways Cargo operation and could

find no record of an incident involving a British Airways Cargo shipment on March 24, 2018.


               18.    I do not remember an incident involving a British Airways Cargo

shipment on March 24, 2018.


               19.    I first learned of the incident described in plaintiffs’ Complaint when I

received a copy of the Complaint.


               20.    According to a publicly-available government report that one can locate

by running a search using the Hazmat Incident Report Search Tool on the webpage of the

Pipeline and Hazardous Materials Safety Administration, the cargo shipment at issue in this case

was an American Airlines Cargo shipment (see Exhibit A and excerpts from it below):1


1
       The incident report is available through this link:
       https://portal.phmsa.dot.gov/analytics/saw.dll?Dashboard&PortalPath=%2Fshared%2FPu
       blic%20Website%20Pages%2F_portal%2FHazmat%20Incident%20Report%20Search&


                                                3
         Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 75 of 88




              21.     In March of 2018 (or at any other time, for that matter), I would have had

no involvement whatsoever, either directly or indirectly, with an American Airlines Cargo

shipment. Indeed:


                      a. I would not have been responsible, directly or in a supervisory

                         capacity, for scheduling an American Airlines Cargo shipment, and



       Page=Hazmat%20Incident%20Report&PageIdentifier=kav0ge6phc5j2g2v&BookmarkSt
       ate=oc9u1l155ap6bjmmbvgc55msve&options=r



                                               4
Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 76 of 88




             did not do so for the American Airlines Cargo shipment at issue in this

             case.


          b. I would not have been responsible, directly or in a supervisory

             capacity, for inspecting an American Airlines Cargo shipment, and did

             not do so for the American Airlines Cargo shipment at issue in this

             case.


          c. I would not have been responsible, directly or in a supervisory

             capacity, for labeling an American Airlines Cargo shipment, and did

             not do so for the American Airlines Cargo shipment at issue in this

             case.


          d. I would not have been responsible, directly or in a supervisory

             capacity, for training or instructing the employees who prepared an

             American Airlines Cargo shipment, and did not do so for the American

             Airlines Cargo shipment at issue in this case.


          e. I would not have been responsible for supervising the employees who

             prepared an American Airlines Cargo shipment, and did not do so for

             the American Airlines Cargo shipment at issue in this case.


          f. I would not have been responsible, directly or in a supervisory

             capacity, for loading an American Airlines Cargo shipment, and did

             not do so for the American Airlines Cargo shipment at issue in this

             case.



                                   5
Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 77 of 88
Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 78 of 88




                  EXHIBIT A
                                                                                                                                                                                                                                                               Instructions
                                                                                                                                                                                                                                            . Please select any criteria and click on Apply.
                                                                                                                                                                                                          . Failing to enter any search criteria will take the Incident Report Search Database report a long time to run.
                                                                                                                                                                                                                                   . Click on Export link to download most requested fields report
                                                                                                                                                                                            . Click on Incident Detailed Report: All fields included in Form 5800.1 link below to view all fields, unfiltered, in a separate window.


 NOTES
* Since some incidents involve multiple commodities and/or multiple package types, double counting can occur.
 * Use the following links to obtain helpful reference information:
 Serious Incident Definition - PHMSA revised the definition of a serious incident in Fiscal Year 2002. This site uses both definitions
Data Dictionary - Description of the data fields in the reports on this site
Units Of Measure - Description of the units of measure used in the reports on this site
The result set containing Incident report(s) has been finalized (Closed) and reportable.

                                                                                                                                                                                                                                      Incident Source Data as of 11/11/2019



HAZMAT Incident Prompts

 PART II - GENERAL INCIDENT INFORMATION None

 3. Date of Incident: From:       Between 03/24/2018 - 03/24/2018 (mm/dd/yyyy) None

 7. Location of Incident: City:    contains any Philadelphia State: PENNSYLVANIA County: contains any None Zip Code contains any None

 Incident Route: contains any None

 8. Mode Of Transportation None

 9. Transportation Phase: None

 10. Carrier/Reporter Name: contains any None City: contains any None State: None Zip Code: contains any None

 11. Shipper/Offeror Name: contains any None

 12. Origin City: contains any None State: None Zip Code None

 14. Proper Shipping Name of Hazmat Material: contains any None

 16. Hazardous Class/Division Code: None

 PART III - PACKAGING INFORMATION None

 17. Identification Number: contains any None

 24. Packaging Type: None

 25. Incident Cause: What Failed:     contains any None How Failed: contains any None

 Causes of Failure: contains any None

 PART IV - CONSEQUENCES None

 30. Result of Incident None

 33a. Did the hazardous material cause or contribute to a human fatality? None 36. Was a major transportation artery or facility closed? None

 34. Did the hazardous material cause or contribute to personal injury? None 37. Was the material involved in a crash or derailment? None

 35. Did the hazardous material cause or contribute to an evacuation? None

 OTHER None

 Report Number: contains any None Serious Incident None

 Container Code Detail: contains any None Undeclared Shipment None

 General Package Type None




                                                                                                                                                                                                                                                         Report Links
                                                                                                                                                Incident Detailed Report is an extensive report with all columns from 5800.1 form and could take 5 mins or more to display the results. If you have any questions/concerns regarding this report please click here to send email
                                                                                                                                                                                                                                   Incident Detailed Report: All fields included in Form 5800
                                                                                                                                                                                                                                           Click here to download the below report



HAZMAT Report

Office of Hazardous Materials Safety - Incident Reports Database Search
Source: PHMSA Data Mart, U.S. Department of Transportation
Time run: 11/12/2019 2:25:47 PM
1 Incident(s) found - Please click on any column header to sort by ascending or descending
Report          Multiple Carrier         Incident    Incident City   Incident Date Of    Incident Quantity Unit Of Identification Commodity Long       Hazardous Total      Shipper        Origin    Mode Of        Identification Cont1        Cont1     Cont1    Cont1    Cont1  Cont1    Cont2                  Cont2   Cont2    Cont2    Cont2   Cont2    What How               Causes of Event Description                                          Serious Serious Serious       Fatalities Hazmat    Major  Serious
Number          Rows     Reporter        Route                       State    Incident   Time     Released Measure Number         Name                 Class     Hazmat     Name           City      Transportation Markings       Material Of  Packaging Package Package Shipment Pkg      Material               Package Package Capacity Shipment Pkg      Failed Failed          Failure                                                              Indicator Bulk    Evacuations Indicator Injury     Artery Radioactive
                Per      Name                                                                                                                                    Fatalities                                                        Construction Type      Capacity Capacity Nbr    Shipment Type                   Type    Capacity Uom      Nbr     Shipment                                                                                                       Release                        Indicator Closed
                Incident                                                                                                                                                                                                                                           Uom             Nbr                                     Reported Reported         Nbr
                                                                                                                                                                                                                                                                                   Failed                                                            Failed
E-2018040322 No           AMERICAN PHL            PHILADELPHIA PA             3/24/2018 1840           18 SLB        UN3077         ENVIRONMENTALLY 9                     0 VANTEC      VALLEY Air                                 Fiberboard    Drum             215 SLB                13          1 Fiberboard Can                  0                 0         0 Body    Ripped Conveyer      While loading cargo, one fibreboard drum was nicked by Yes       No       No           No       Yes       No      No
                          AIRLINES, International                                                                                   HAZARDOUS                               HITACHI     STREAM                                                                                                         or                                                                    or     or Material   the side of the cargo compartment doorway latch
                          INC       Airport                                                                                         SUBSTANCES,                             TRANSPORT                                                                                                                  cardboard                                                             Torn   Handling      mechanism of the forward cargo compartment of the
                                                                                                                                    SOLID, N.O.S.                           SYSTEM                                                                                                                                                                                                  Equipment     aircraft. The fine powdered substance, which is a
                                                                                                                                                                            (USA), INC.                                                                                                                                                                                             Mishap        surfactant, spilled from the hole created in the side of the
                                                                                                                                                                                                                                                                                                                                                                                                  drum. The size of the hole was approximately the size of
                                                                                                                                                                                                                                                                                                                                                                                                  a tennis ball to a baseball. Airline Management was
                                                                                                                                                                                                                                                                                                                                                                                                  contacted and the Lead Environmental Coordinator
                                                                                                                                                                                                                                                                                                                                                                                                  contacted a local Environmental Response company to
                                                                                                                                                                                                                                                                                                                                                                                                  come to PHL airport for cleanup. Miller's Environmental
                                                                                                                                                                                                                                                                                                                                                                                                  of Philadelphia responded at 21:17 and cleaned up the
                                                                                                                                                                                                                                                                                                                                                                                                  spilled substance using an industrial vacuum with a Hepa
                                                                                                                                                                                                                                                                                                                                                                                                  filter. A Ramp employee who was Asthmatic inhaled
                                                                                                                                                                                                                                                                                                                                                                                                  some of the powder and was transported to the hospital
                                                                                                                                                                                                                                                                                                                                                                                                  for examination and treatment. She had an adverse
                                                                                                                                                                                                                                                                                                                                                                                                  reaction to the medications and was admitted to the
                                                                                                                                                                                                                                                                                                                                                                                                  hospital for 4 days.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 79 of 88
Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 80 of 88




                   EXHIBIT 3
Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 81 of 88




                                                 Filed and Attested by the
                                                Office of Judicial Records
                                                    29 OCT 2019 03:34 pm
                                                         G. IMPERATO




                                                                 Case ID: 191001324
Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 82 of 88




                   EXHIBIT 4
            Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 83 of 88




                         UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA



KETURAH WINTERS and ERIC WINTERS
                                                    Civil Action No.
                      Plaintiffs,

       v.

AKZO NOBEL SURFACE CHEMISTRY,
LLC a/k/a AKZO NOBEL, INC., a/k/a AKZO
NOBEL COATINGS, INC. and BTX
GLOBAL LOGISTICS, and BILL
TAMPANO, and WORLDWIDE FLIGHT
SERVICES, and ROSE ANNE MCGOVERN-
RIMBAUT

                      Defendants.


                                    CONSENT TO REMOVAL
       Defendant Nouryon Surface Chemistry, LLC, improperly named as Akzo Nobel Surface

Chemistry, LLC (“Nouryon Surface Chemistry”), hereby consents to the removal of the action

captioned Keturah Winters, et al. v. Akzo Nobel Surface Chemistry, LLC, et al., No. 191001324,

from the Philadelphia County Court of Common Pleas to the United States District Court for the

Eastern District of Pennsylvania. Nouryon Surface Chemistry’s consent is limited to the removal

of this action, and is not, and should not be construed as, consent or submission to a

Pennsylvania court’s jurisdiction over it, or a waiver of any defense or objection it may have.


Eli Granek, Esq.
Eckert Seamans Cherin & Mellott, LLC
Two Liberty Place
50 South 16th Street, 22nd Floor
Philadelphia, PA 19102
Counsel for Nouryon Surface Chemistry, LLC

Dated: November 11, 2019
Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 84 of 88




                   EXHIBIT 5
Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 85 of 88
Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 86 of 88




                   EXHIBIT 6
Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 87 of 88
         Case 5:19-cv-05398-JLS Document 1 Filed 11/15/19 Page 88 of 88




                                CERTIFICATE OF SERVICE

               I hereby certify that, on November 15, 2019, the foregoing Notice of Removal

was served on the following persons by first class mail, postage prepaid:


                                     Larry Bendesky, Esq.
                                    Adam J. Pantano, Esq.
                                  Robert W. Zimmerman, Esq.
                                    Jordan L. Howell, Esq.
                          Saltz, Mongeluzzi, Barrett & Bendesky, P.C.
                                 1650 Market Street, 52nd Floor
                                    Philadelphia, PA 19103
                                     Counsel for Plaintiffs


                                   Daniel A. Schwartz, Esq.
                                  Schwartz & Schwartz, P.C.
                                 One Liberty Place – 51st Floor
                                     1650 Market Street
                                   Philadelphia, PA 19103
                                    Counsel for Plaintiffs


                                        Eli Granik, Esq.
                            Eckert Seamans Cherin & Mellott, LLC
                                      Two Liberty Place
                               50 South 16th Street, 22nd Floor
                                    Philadelphia, PA 19102
                                       Counsel for Akzo


                                  Raymond A. Selvaggio, Esq.
                         Pezold, Smith, Hirschmann & Selvaggio, LLC
                                        120 Main Street
                                 Huntington, New York 11743
                              Counsel for BTX and Bill Tampano


                                                    /s/ Stephen J. Shapiro
                                                    Stephen J. Shapiro
